Petition for Writ of Mandamus Denied, and Emergency Motion to Consider
Mandamus on an Emergency Basis Denied as Moot, and Memorandum Opinion filed
June 26, 2008







 
Petition
for Writ of Mandamus Denied, and Emergency Motion to Consider Mandamus on an
Emergency Basis Denied as Moot, and Memorandum Opinion filed June 26, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00525 -CV
____________
 
IN RE GEORGE R. NEELY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N




On June
18, 2008, the trial court[1] signed a
Final Judgment of Disbarment against relator George R. Neely.  Neely has asked
us to issue a writ of mandamus vacating the disbarment order against him.  He
has also filed a motion for emergency relief, asking that we issue mandamus on
an emergency basis because he is lead counsel in a case scheduled to begin
trial on June 30.  We conclude that relator has an adequate appellate remedy,
and therefore deny his mandamus petition.
Mandamus
will not issue where there is an adequate remedy by appeal.  Walker v.
Packer, 827 S.W.2d 833, 842 (Tex. 1992) (orig. proceeding).  An appellate
remedy is not inadequate merely because it may involve more delay than
obtaining an extraordinary writ.  Id.  Instead, an appellate remedy may
be inadequate where a party stands to permanently lose substantial rights.  See
Perry v. Del Rio, 66 S.W.3d 239, 257 (Tex. 2001) (orig. proceeding).  We
remain mindful that the benefits of mandamus review are easily lost by
overuse.  In re Prudential Ins. Co. of America, 148 S.W.3d 124, 138
(Tex. 2004) (orig. proceeding).
Neely
has not demonstrated that he is in danger of permanently losing substantial
rights.  See Perry, 66 S.W.3d at 257.  Neely has an adequate remedy at
law to appeal the trial court=s final judgment of disbarment.  See, e.g., Risker v. Comm=n for Lawyer Discipline, 94 S.W.3d 625, 627 (Tex. App.BHouston [14th Dist.] 2002, pet.
denied); Skelton v. Comm=n for Lawyer Discipline, 56 S.W.3d 687, 689 (Tex. App.BHouston [14th Dist.] 2001, no pet.). 
Mandamus relief is therefore unavailable.  Walker, 827 S.W.2d at 842; see
also In re Worldpeace, No. 14-04-00726-CV, 2004 WL 1797685, at *1 (Tex.
App.BHouston [14th Dist.] 2004, orig.
proceeding) (mem. op.).
Accordingly,
we deny the petition for writ of mandamus, and further deny as moot relator=s emergency motion to consider
mandamus on an emergency basis.
 
PER
CURIAM
Petition Denied, and
Emergency Motion to Consider Mandamus on an Emergency Basis Denied as Moot, and
Memorandum Opinion filed June 26, 2008.
Panel consists of Chief
Justice Hedges, and Justices Fowler and Boyce.




            [1]The Honorable Jack
H. Robison, presiding judge of the 207th Judicial District Court of Comal
County, appointed by the Texas Supreme Court to hear this matter in the 164th
Judicial District Court of Harris County.  See Tex. R. Disciplinary P.
3.02, reprinted in Tex. Gov=t
Code Ann., tit. 2, subtit. G. app. A-1 (Vernon 2005).